

114 S509 IS: African Burial Ground International Memorial Museum and Educational Center Act
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 509IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Schumer (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the African Burial Ground International Memorial Museum and Educational Center in New
			 York, New York, and for other purposes.
	
 1.Short titleThis Act may be cited as the African Burial Ground International Memorial Museum and Educational Center Act.
 2.FindingsCongress finds that— (1)the African Burial Ground National Historic Landmark in New York, New York, holds the remains of up to 20,000 enslaved Africans and early-generation African-Americans from the colonial era;
 (2)the Africans and African-Americans that suffered under slavery show us the strength of the human character and provide us with a model of courage, commitment, and perseverance;
 (3)as President George W. Bush stated on July 8, 2003, during his remarks at Goree Island, Senegal: “For 250 years the captives endured an assault on their culture and their dignity. The spirit of Africans in America did not break. … All the generations of oppression under the laws of man could not crush the hope of freedom and defeat the purposes of God.”;
 (4)on February 27, 2006, President George W. Bush established the National Monument, which was comprised of the approximately 15,000-square foot parcel of the National Historic Landmark that was bounded by Duane and Elk Streets in Lower Manhattan;
 (5)an international memorial museum facility dedicated to those individuals who suffered the grave injustice of slavery in the United States, while at the same time helping to build the country, would—
 (A)reflect the significance of the African Burial Ground; and
 (B)help the people of the United States understand the past and honor the history of all people in the United States;
 (6)in 1998, the Secretary of the Smithsonian Institution—
 (A)stated that the African Burial Ground affords the perfect opportunity to gain insight into—
 (i)the institution of slavery, as practiced in urban, rural, northern, and southern parts of the United States; and
 (ii)the international slave trade; and (B)proposed that a partnership be formed among the Smithsonian, the National Park Service, and the General Services Administration to further develop the African Burial Ground;
 (7)the National Museum of African American History and Culture Act (20 U.S.C. 80r et seq.), which authorized construction of a museum in Washington, DC, identified the period of slavery as one of the periods of the African-American diaspora that would be encompassed by the museum;
 (8)the African Burial Ground— (A)is unlike any other anthropological and symbolic site in the United States or the world;
 (B)includes DNA samples from the remarkably well-preserved human remains that will enable researchers to trace the home roots in Africa of those individuals buried at the African Burial Ground; and
 (C)provides a fitting location for a national memorial facility, relating to the National Museum of African American History and Culture that would—
 (i)pay special tribute to— (I)the thousands of enslaved individuals who are buried at the African Burial Ground; and
 (II)all of the individuals who were enslaved during the history of the United States;
 (ii)examine the African cultural traditions brought to the United States by the enslaved; and
 (iii)explore in-depth the institution of slavery;
 (9)a memorial museum at the site of the African Burial Ground—
 (A)was first recommended by a Federal steering committee in 1992; and
 (B)in conjunction with the planned World Trade Center memorial and other nearby sites, would attract millions of visitors from the United States and abroad, making a substantial contribution to the development and revitalization of Lower Manhattan in response to the attacks on the World Trade Center of September 11, 2001;
 (10)Public Law 99–511 (100 Stat. 2080) encouraged support for the establishment of a commemorative structure within the National Park System or on other Federal land that is dedicated to the promotion of understanding, knowledge, opportunity, and equality for all people;
 (11)similar to the National Museum of the Native American that was established by section 3(a) of the National Museum of the American Indian Act (20 U.S.C. 80q–1(a)), a memorial museum at the site of the African Burial Ground would benefit from a partnership among—
 (A)the Federal Government; (B)the State of New York;
 (C)the city of New York; and (D)members of the private sector;
 (12)the African Burial Ground— (A)has been determined to be nationally significant as—
 (i)a National Historic Landmark; and (ii)a National Monument; and
 (B)provides an important opportunity for interpretation, understanding, partnership and pride; and
 (13)the National Park Service— (A)has played an important role in the development of the African Burial Ground (including the designation of the African Burial Ground as a National Monument);
 (B)successfully operates other national facilities in the city of New York that symbolize freedom and the quest for freedom in America, including—
 (i)the Statue of Liberty National Monument; and
 (ii)Ellis Island National Monument; (C)provided key support to the Presidential Study Commission for the National Museum of African American History and Culture; and
 (D)is well-suited to assume a leadership role with respect to the creation of the Museum.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the General Services Administration.
 (2)Advisory councilThe term Advisory Council means the African Burial Ground Advisory Council established by section 7(a).
 (3)CityThe term City means the city of New York, New York.
 (4)Expansion propertyThe term expansion property means the property that is acquired by the Secretary under section 5(a).
 (5)MuseumThe term Museum means the African Burial Ground International Memorial Museum and Educational Center established by section 4(a).
 (6)National landmarkThe term National Landmark means the African Burial Ground National Historic Landmark in the City.
 (7)National monumentThe term National Monument means the African Burial Ground National Monument in the City.
 (8)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.
 (9)StateThe term State means the State of New York.
			4.Establishment of Museum
 (a)EstablishmentThere is established at the National Monument a memorial museum and educational center, to be known as the African Burial Ground International Memorial Museum and Educational Center.
 (b)PurposesThe purposes of the Museum are— (1)to serve as a permanent living memorial—
 (A)to the enslaved who are buried at the African Burial Ground; and
 (B)to other Africans and African-Americans who were enslaved;
 (2)to examine the African cultural traditions brought to the United States by the enslaved;
 (3)to explore in-depth the institution of slavery in the United States and other parts of the world;
 (4)to provide a space for— (A)permanent and temporary exhibits; and
 (B)the collection and study of artifacts and documents; and
 (5)to encourage collaboration between the Museum and the National Museum of African American History and Culture, other museums, historically black colleges and universities, historical societies, educational institutions, and other appropriate entities and organizations, including collaboration with respect to—
 (A)the development of cooperative programs and exhibitions, including through digital, electronic, and interactive technologies;
 (B)the identification, management, and care of Museum collections; and
 (C)the training of Museum and National Park Service professionals and other persons concerned with heritage preservation.
					(c)Association with national
 museumThe Museum shall become associated with the National Museum of African American History and Culture, in a manner to be determined by the Secretary, in consultation with the Advisory Council and the Board of Regents of the Smithsonian Institution.
			5.Site acquisition and development
 (a)In generalThe Secretary, in consultation with the Administrator, the Secretary of the Smithsonian Institution, the City, the State, and the Advisory Council, shall—
 (1)acquire for the Museum property that is located—
 (A)adjacent to the National Monument; or
 (B)in any other area of the National Landmark other than the location described in subparagraph (A); and
 (2)plan, design, and construct the Museum on the property acquired under paragraph (1).
 (b)Federal shareThe Secretary shall pay 2/3 of the total costs of—
 (1)acquiring property for the Museum; and
 (2)planning, designing, constructing, reconstructing, and renovating, as applicable, the Museum.
				(c)Contracting authority
 (1)In generalThe Secretary and the Administrator may enter into any agreements with each other, the City, the State, and other parties that are necessary for the acquisition, by donation or other means, of property for—
 (A)establishing the Museum; and (B)planning, designing, constructing, reconstructing, and renovating, as applicable, the Museum.
 (2)Site acquisitionThe Secretary may acquire property under subsection (a)(1) by purchase, long-term lease, or any other appropriate means of acquisition, as determined by the Secretary.
				(d)Expansion of National
 MonumentThe expansion property is incorporated in, and shall be managed as part of, the National Monument.
			6.Operation of the Museum
 (a)In generalThe Secretary, in consultation with the Advisory Council, shall operate the Museum.
 (b)AuthoritiesThe Secretary, in consultation with the Advisory Council, may—
 (1)purchase, accept, borrow, and otherwise acquire artifacts for the collections of the Museum;
 (2)loan, exchange, sell, and otherwise dispose of any part of the collections of the Museum, if the proceeds of the disposition are used for additions to the collections of the Museum;
 (3)specify criteria with respect to the use of the collections and resources of the Museum, including policies on programming, education, exhibitions, and research;
 (4)provide for preservation, restoration, and maintenance of the collections of the Museum;
 (5)solicit, accept, use, and dispose of gifts, bequests, and devises of real and personal property for the purpose of facilitating the work of the Museum;
 (6)contract with such parties as may be necessary to facilitate the operation of the Museum;
 (7)administer the National Monument as a unit of the National Park System in accordance with—
 (A)this Act; and (B)the laws generally applicable to units of the National Park System, including applicable provisions of division A of subtitle I of title 54, United States Code; and
 (8)conduct any other activities that are necessary to carry out the purposes of this Act.
				7.Advisory Council
 (a)EstablishmentThere is established within the Department of the Interior an advisory council to be known as the African Burial Ground Advisory Council.
			(b)Membership
 (1)CompositionThe Advisory Council shall be composed of the following members or their designees:
 (A)The Secretary, who shall serve as Chairperson of the Advisory Council.
 (B)The Director of the National Park Service.
 (C)The Secretary of the Smithsonian Institution.
 (D)The Administrator. (E)The Governor of the State.
 (F)The Mayor of the City. (G)The President of the Borough of Manhattan.
 (H)Fourteen members, to be appointed by the Secretary, taking into consideration—
 (i)recommendations from organizations and entities that are committed to the legacy of the African Burial Ground; and
 (ii)recommendations from the members of the Advisory Council.
 (2)Nonvoting membersThe Secretary may appoint as nonvoting members of the Advisory Council—
 (A)members of the United States Senate; (B)members of the House of Representatives;
 (C)officials representing the City; (D)officials representing the State; and
 (E)any other individuals that the Secretary, in consultation with the members of the Advisory Council, determines to be appropriate.
 (3)Date of appointmentsThe initial appointment of a member under paragraph (1) shall be made not later than 180 days after the date of enactment of this Act.
				(c)Terms
 (1)In generalExcept as provided in paragraph (2), each member of the Advisory Council shall be appointed for a term of 3 years.
 (2)Initial appointeesOf the members first appointed under subsection (b)(1)(H)—
 (A)5 members shall be appointed for a term of 1 year;
 (B)5 members shall be appointed for a term of 2 years; and
 (C)4 members shall be appointed for a terms of 3 years.
					(3)Reappointment
 (A)In generalA member of the Advisory Council may be reappointed, except that no individual may serve on the Advisory Council for a total of more than 2 terms.
 (B)Vacancy appointmentsFor purposes of subparagraph (A), the number of terms an individual serves on the Advisory Council shall not include any portion of a term for which an individual is appointed to fill a vacancy under paragraph (4)(B).
					(4)Vacancies
 (A)In generalA vacancy on the Advisory Council— (i)shall not affect the powers of the Advisory Council; and
 (ii)shall be filled in the same manner as the original appointment was made.
 (B)TermAny member of the Advisory Council appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed for the remainder of that term.
 (d)DutiesThe Advisory Council shall— (1)make recommendations to the Secretary on the planning, design, and construction of the Museum;
 (2)advise and assist the Secretary on all matters relating to the administration, operation, maintenance, and preservation of the Museum;
 (3)provide significant opportunities for public input with respect to carrying out the duties under paragraphs (1) and (2); and
 (4)adopt bylaws for the operation of the Advisory Council.
				(e)Compensation
 (1)In generalExcept as provided in paragraph (2), a member of the Advisory Council shall serve without compensation.
 (2)Travel expensesA member of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Advisory Council.
				(f)Meetings
 (1)In generalThe Advisory Council shall meet at the call of the chairperson or on the written request of a majority of the members of the Advisory Council, but not fewer than 2 times each year.
 (2)Initial meetingsDuring the 1-year period beginning on the date of the first meeting of the Advisory Council, the Advisory Council shall meet not fewer than 4 times for the purpose of carrying out the duties of the Advisory Council.
 (g)QuorumA majority of the members of the Advisory Council shall constitute a quorum for the purpose of conducting business, but a lesser number may receive information on behalf of the Advisory Council.
			8.Director and staff
			(a)Director
 (1)In generalThe Secretary shall appoint a Director for the Museum, taking into consideration recommendations by the Advisory Council.
 (2)DutiesThe Director of the Museum shall manage the Museum, in accordance with any policies established by the Secretary, in consultation with the Advisory Council.
				(b)Staff
 (1)AppointmentThe Secretary may, without regard to the civil service laws, appoint 2 employees to assist the Director of the Museum in carrying out the duties of the Director.
 (2)CompensationThe employees appointed under subsection (b) may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code.
				9.Authorization of appropriations
 (a)In generalExcept as provided in subsection (b), there are authorized to be appropriated to the Secretary to carry out this Act—
 (1)$15,000,000 for fiscal year 2016; and
 (2)such sums as are necessary for each fiscal year thereafter.
 (b)Acquisition of museum siteThere are authorized to be appropriated such sums as are necessary to carry out section 5.
 (c)AvailabilityAmounts made available under subsections (a) and (b) shall remain available, without fiscal year limitation, until expended.
 (d)Use of funds for fund-RaisingAmounts made available under this section may be used to raise funds from private sources to support and promote the Museum.